Citation Nr: 0634670	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  03-32 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for the cause of the veteran's death has 
been received, and, if so, whether entitlement to that 
benefit is established.   


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to April 
1984.  He died in January 1993.  The appellant is his widow.

In December 1996, the Board of Veterans' Appeals (Board) 
denied the appellant's original claim for service connection 
for the cause of the veteran's death.

This matter now comes to the Board on appeal from an April 
2003 decision that denied a January 2003 petition to reopen 
service connection for the cause of the veteran's death on 
the basis that new and material evidence had not been 
received.  The appellant filed a notice of disagreement (NOD) 
in May 2003, and the RO issued a statement of the case (SOC) 
in August 2003.  The appellant filed a substantive appeal, 
perfecting her appeal, in October 2003.

In August 2005, the Board remanded the request to reopen to 
the RO to afford due process and for other development.  
Following its completion of the Board's requested actions, 
the RO reopened the claim for service connection for the 
cause of the veteran's death, but denied the claim on the 
merits (as reflected in a June 2006 supplemental SOC (SSOC)); 
thereafter, the RO returned the appeal to the matter to the 
Board for further appellate consideration.

Regardless of how the RO has characterized, or adjudicated, 
the issue, the Board emphasizes that the preliminary question 
of whether a previously denied claim should be reopened and 
reconsidered is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  Thus, as reflected on the title page, the Board must 
first consider whether new and material evidence to reopen 
the claim has been received.  The appellant is not prejudiced 
by the Board first considering that question and (given its 
favorable disposition of that matter), then proceeding to 
consider the question of service connection for the cause of 
the veteran's death, on the merits, as the RO has done.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the appeal has been accomplished. 

2.  By a decision dated in December 1996, the Board denied 
service connection for the cause of the veteran's death.

3.  Evidence associated with the claims file since the 
December 1996 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
for service connection for cause of the veteran's death.

4.  The preponderance of the medical evidence weighs against 
finding that a service-connected disability caused or 
contributed substantially or materially contributed to cause 
the veteran's death. 


CONCLUSIONS OF LAW

1.  The Board's December 1996 denial of service connection 
for cause of the veteran's death is final.  38 U.S.C.A. 
§§  7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2006). 

2.  New and material evidence to reopen the claim for service 
connection for the cause of the veteran's death has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

3.  The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. § §§ 1110, 1310, 
5103, 5105A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and in view of the 
Board's favorable disposition of the request to reopen, the 
Board finds all duties to notify and assist have been met 
with respect to this aspect of the appeal.  The Board 
likewise finds that all notification and development action 
needed to fairly adjudicate the underlying claim for service 
connection for the cause of the veteran's death, on the 
merits, has been accomplished.  

This appeal arises from a January 2003 request to reopen a 
previously denied claim. In a January 2003 pre-rating letter, 
the RO notified the appellant of reason for the prior denial 
and what evidence was needed to reopen the claim.  In a 
November 2005 letter, the RO explained what the evidence 
needed to show to establish entitlement to DIC benefits 
(based on service connection for the cause of the veteran's 
death) that the veteran died while on active duty; the 
veteran died from a service related injury or disease; or 
that the veteran died while recognized under certain 
circumstances as totally disabled.  The RO also indicated the 
type of evidence needed to establish each element.  Hence, 
the appellant has been notified of what is needed to reopen 
the claim as well as to establish the underlying claim for 
service connection, as is required by Kent v. Nicholson, 20 
Vet. App. 1 (2006).  After each letter, they were afforded 
opportunity to respond.  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support her claim, and has been 
afforded ample opportunity to submit such information and 
evidence.  

Additionally, the Board notes that the RO letters in January 
2003 and November 2005 provided notice that VA would make 
reasonable efforts to help get evidence necessary to support 
this claim, such as medical records (including private 
medical records), if she gave it enough information, and, if 
needed, authorization, to obtain them.  Those letters further 
specified what records VA was responsible for obtaining, to 
include Federal records, and reiterated the type of records 
that VA would make reasonable efforts to get.  The November 
2005 letter summarized the evidence of record and also 
requested that the appellant furnish any evidence that she 
had in her possession that pertained to this claim.  The 
Board finds that, collectively, these letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) 
a request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met in this 
appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

Pertinent to the matters herein decided, the documents 
meeting the VCAA's notice requirements were furnished to the 
veteran before and after the April 2003 rating action on 
appeal.  However, the Board finds that, in this appeal, the 
delay in issuing the 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the claimant because it did not affect the 
essential fairness of the adjudication, in that this claim 
was fully developed and adjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir.2006).  As indicated above, the appellant has been 
notified of what is needed to substantiate the request to 
reopen and the underlying claim for service connection, and 
has been afforded opportunities to present information and/or 
evidence in support.  As a result of RO development and the 
Board remands, comprehensive documentation, identified below, 
has been associated with the claims file and considered in 
connection with the appeal.  After the most recent, post 
remand RO notice letter in November 2005-which substantially 
completed VA's notice requirements in this appeal-the RO 
gave the appellant further opportunity to furnish information 
and/or evidence pertinent to the claim before it 
readjudicated the veteran's claim on the basis of all the 
evidence of record in June 2006 (as reflected in the SSOC).

Hence, the Board finds that any failure on the part of VA in 
not completely fulfilling VCAA notice requirements prior to 
the RO's initial adjudication of the matter initially on 
appeal-the request to reopen-is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2006).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining to the disability).  In this 
case, compliant notice was provided in August 2006.  While 
such notice at the time that the RO returned the claims file 
to the Board, again, the timing of the notice is not 
prejudicial to the appellant.  In this appeal, the veteran's 
status, and the degree of disability, is not at issue  While 
the RO has not notified the appellant regarding effective 
date, here, the Board is denying the underlying claim for 
service connection, and no effective date is to be assigned; 
accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate her claim.  As a result of 
these efforts, the veteran's private and VA medical records 
have been associated with the claims file.  The appellant has 
submitted a private medical opinion to reopen the claim, and 
the RO has obtained pertinent medical opinions in connection 
with the underlying claim for service connection; all such 
opinions are of record.  Significantly, neither the appellant 
nor her representative has identified, and the record does 
not otherwise indicate, that any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  The Board also finds that the record presents no 
basis to further develop the record to create any additional 
evidence for consideration in connection with the matter on 
appeal.

Under these circumstances, the Board finds that the appellant 
is not prejudiced by appellate adjudication of the request to 
reopen, and the underlying matter of service connection for 
the cause of the veteran's death, at this juncture, without 
directing or accomplishing any additional notification and/or 
development action.  

II.  Analysis

Under the legal authority in effect currently, and at the 
time of the prior denial, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
disability (or death) that is proximately due to or the 
result of a service-connected disability.  See 38 C.F.R. § 
3.310(a).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  To be considered a contributory cause of death, it 
must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  Id.

A.  Petition to reopen

As indicated above, in a December 1996 decision, the Board 
denied service connection was denied for cause of the 
veteran's death.  Evidence considered at that time consisted 
of the veteran's service medical records (SMRs), post service 
treatment records, records associated with the veteran's last 
illness, and the veteran's death certificate.  Based on a 
review of the evidence, the Board concluded that there was no 
competent evidence of record that the veteran's death (shown 
as resulting from cardiac arrest due to ruptured left 
ventricle with hemopericardium) was related to any service-
connected disability or medication taken as treatment for any 
such disability, or was associated in any way with the 
veteran's military service.

As the appellant did not appeal the denial, and no other 
exception to finality applies, the Board's December 1996 
denial is final as to the evidence then of record.  See 38 
U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.

The present claim was initiated in January 2003.  Under 
pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence 
is submitted by or on behalf of the claimant.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The petition to reopen was filed in January 2003.  Regarding 
petitions to reopen filed on or after August 29, 2001, as in 
this case, Title 38, Code of Federal Regulations, Section 
3.156(a) was revised to define "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last final denial 
of the claim(s) sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then 
of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by, or on behalf of, a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial pertinent to the claim 
was the Board's January 1996 denial of service connection for 
case of the veteran's death.  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In this case, the evidence that has been associated with the 
claims file since the Board's December 1996 decision includes 
VA medical opinions dated in July 2003 and March 2006, a 
private medical opinion dated in April 2004, and various 
statements from the appellant.  In particular, the April 2004 
opinion from a private physician suggests the possibility 
that the veteran's service-connected hyperthyroidism was 
related to the cardiac failure resulting in his death.  The 
Board finds that such opinion is new, in that no such opinion 
was previously of record.  Moreover, the opinion relates to 
the basis for the prior denial, and, thus, relates to an 
unestablished fact necessary to substantiate the claim.  As 
such, the opinion is relevant and raises a reasonable 
possibility of substantiating the claim for service 
connection for the cause of the veteran's death.  

As new and material evidence has been received, the claim is 
reopened and de novo consideration of the underlying claim, 
in light of all evidence of record, is appropriate.

B.  Service connection for the cause of death

The veteran died in January 1993 at 50 years of age.  A copy 
of his death certificate lists his cause of death as cardiac 
arrest, due to ruptured left ventricle with hemopericardium.  
The certificate also lists hypertension and hyperthyroid as 
other significant conditions.  The certificate also shows 
that an autopsy was performed, the findings of which were 
considered in determining the cause of death.  The March 1993 
report of the veteran's autopsy lists as cause of death a 
left lateral myocardial infarction with ruptured left 
ventricle and hemopericardium.  The diagnosis included 
moderate to severe coronary atherosclerosis with focal 
thrombosis of circumflex artery.  No comments relating the 
veteran's cause of death to his service- connected 
disabilities or medication previously taken for those 
disabilities.

A supplemental report of death received from the Department 
of Epidemiology of the North Carolina Department of 
Environment, Health and Natural Resources in April 1993 noted 
the immediate cause of death to be left ventricle myocardial 
rupture in the area of Infarct with surrounding 
hemopericardium.  This supplemental report noted that other 
significant conditions contributing to death but nor 
resulting in the underlying cause of death was moderate to 
severe atherosclerosis.

At the time of the veteran's death, service connection was in 
effect for Grave's ophthalmopathy with diplopia (rated as 20 
percent disabling), cystic acne (rated as 10 percent 
disabling), and hyperthyroidism (rated as 10 percent 
disabling).  Service connection also was in effect for the 
following, each rated as 0 percent (noncompensably) 
disabling:  history of back pain, history of sinusitis, 
callus, plantar surface left foot, and bilateral high 
frequency hearing loss.

Service medical records show no evidence of hypertension or 
other cardiovascular condition during service.  In 
particular, the January 1984 report of an examination for 
purposes of retirement showed no cardiovascular 
abnormalities, and the veteran's diastolic pressure was 86.  
Clinical records show the veteran was first seen for 
hypertension in March 1988, several years after service.

The record includes various medical records reflecting 
treatment in the 1980's through 1991 for disorders including 
hyperthyroidism, Grave's ophthalmopathy and hypertension.  
The clinical records show that the veteran was diagnosed and 
began receiving medication for hyperthyroidism in September 
1984.  At that time, the veteran was prescribed 
propythrouracil (PTU), 150 mg., and Inderal, 20 mg.  In 
October 1984, the PTU was reduced to 100 mg. and the Inderal 
was stopped.  The veteran's diastolic pressure was 64 at that 
time.  Later that month, his diastolic pressure was 70.  No 
cardiovascular abnormalities were noted.
 
In March 1986, the veteran's diastolic pressure was 90.  In 
September 1986, the veteran's diastolic pressure was 70.  
Later that month, the veteran was seen and an assessment made 
of Grave's ophthalmopathy.  The examiner prescribed a "trial" 
of steroids, consisting of Prednisone, 60 mg. per day for 
seven days, and "then 40 mg."  A November 1986 clinical 
record contains notation to "restart steroid (40 mg. 
pred[nisone])", indicating the medication had been 
discontinued previously.
 
In January 1987, the veteran's prescription for Prednisone 
was reduced to a 20 mg. dosage per day, and was reduced 
further to 15 mg. in February 1987.  He was taking 5 mg. in 
June 1987.  A clinical record for December 1987 indicates the 
veteran was no longer on Prednisone at that time or 
thereafter.  During this time, even as the dosage for 
Prednisone was being diminished, the veteran's diastolic 
pressure increased over earlier readings.  The diastolic 
pressure was 100 in March 1987, 90 in June, and 84 in 
December 1987.
 
In March 1988, the veteran was seen for hypertension.  His 
diastolic pressure was 96.  The veteran reported that he had 
been going to a dental clinic since November 1987, at which 
times he said his blood pressure had been elevated.  The 
examiner described the hypertension as mild at that time.  
The hypertension was not attributed to any medication.  In 
April 1988, the veteran was seen for complaints of 
nervousness and was diagnosed with chronic anxiety.  His 
diastolic pressure was 90 at that time.  The examiner 
refilled a prescription of diozide for treatment of the 
veteran's hypertension.  The record reflects that the veteran 
was not taking Prednisone or Inderal at that time.
 
The claims file contains several outpatient treatment 
records, dated from April 1988 to October 1991, reflecting 
diastolic blood pressure readings rating from 70 in October 
1989, to 105 in October 1991.  The majority of the readings 
measured either 90 or 80.  These records indicate that the 
veteran was being treated with medication for hypertension 
during this time period and that he was not taking Prednisone 
or Inderal.

In June 2003, the RO requested a medical opinion from the 
Chief of the VA Outpatient Clinic in Winston Salem.  Based on 
a review of the claims file, to include the veteran's medical 
records and the death certificate, in July 2003, the 
physician opined that he could find no evidence to suggest 
that the veteran's death was in any way related to his 
previously diagnosed hyperthyroidism. The physician noted 
that the veteran expired in February 1993 from a massive 
rupture of the left ventricle secondary to a myocardial 
infarction.  He had a long history of heart disease and had 
also been treated for Graves disease with Graves' 
ophthalmopathy (hyperthyroidism).  The physician also 
observed that the treating clinician [at the time of his 
death]had considered that the veteran's hyperthyroidism was 
in remission and unrelated to the cause of death.  

In an April 2004 report, a private physician with the 
Fayettville Endcrinology and Diabetes Clinic offered an 
opinion that veteran had autoimmune thyroid disease at the 
time of his death.  The physician noted fluctuating T3, T4 
and TSH levels during the years from 1985 and his death in 
1993, which "possibly indicates that he had subclinical 
hyperthyroidism with spontaneous exacerbations and 
remissions."  The physician also noted that "subclinical 
hyperthyroidism is associated with increased heart rate, 
atrial arrhythmias, increased left ventricular mass with 
marginal concentric modeling, impaired ventricular 
relaxation, reduced exercise performance and increased risk 
of cardiovascular death."  No other specific evidentiary or 
medical basis was provided for the opinion.

In a subsequent March 2006 opinion, the same VA physician 
that provided the July 2003 VA opinion commented on the April 
2004 private medical opinion, noting his belief that the 
physician was speculating on the possibility of involvement 
[between the veteran's death and his service-connected 
thyroid condition].  The physician emphasized that there was 
no evidence in the medical record, per his review, to  
indicate that the veteran's service connected thyroid disease 
contributed substantially or materially to the cause of the 
veteran's death, and characterized the April 2004 medical 
opinion as speculative.

Considering the evidence of record in light of the above-
noted legal authority, the Board finds that a disability of 
service origin did not cause or contribute substantially or 
materially to cause the veteran's death.

As indicated above, although the  veteran died of cardiac 
arrest due to ruptured left ventricle with hemopericardium, 
there is no evidence to suggest, and the appellant does not 
contend, that the heart condition resulting in the veteran's 
death is directly related to his military service.  As 
indicated above, no cardiovascular disorder was manifested 
in, or for many years after, the veteran's active military 
service.  

Rather, the appellant maintains that the veteran's service 
connected hyperthyroidism was a contributing factor in the 
veteran's cause of death, and therefore, the veteran's death 
should service connected based on contributory cause of 
death.  As indicated above, during the veteran's lifetime, 
service connection was in effect for  hyperthyroidism, rated 
as 10 percent disabling from September 14, 1984.   

Although the veteran's death certificate lists hypertension 
and hyperthyroidism as other significant conditions 
contributing to death, neither is noted to have resulted in 
the underlying cause of death.  There also is no medical 
indication that hyperthyroidism substantially or materially 
contributed to the veteran's death, such as evidence that the 
condition affected a major organ.

Significantly, the claims file also includes a medical 
opinion from a private physician and two medical opinions 
from a VA physician that directly addresses the relationship 
between the service-connected hyperthyroidism and his death.  

Although the private physician suggested that the veteran's 
hyperthyroid condition "possibly" was a subclinical thyroid 
dysfunction that could be related to his cardiac dysfunction, 
that opinion is speculative, and is, thus, insufficient to 
persuasively support the claim.  See, e.g., Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992) (doctor's statement that 
service-connected injuries "may or may not" have 
contributed to death was too speculative to create nexus).  
The Board also points out that, while the physician indicated 
that he had reviewed medical records of the veteran provided 
to him by the appellant, and cited from those records, it is 
unclear whether he had access to all of the veteran's medical 
records (to include the July 2003 medical opinion, which was 
not cited).  The physician also did not provide a specific 
evidentiary or medical basis-pertinent to this veteran-for  
the opinion.  

By contrast, in both of his medical opinions, the VA 
physician noted that he had reviewed the claims file, which 
reflected that the veteran had a long history of heart 
disease.  The examiner also noted that the veteran had also 
been treated for Graves' Disease with Graves' Ophthalmopathy 
(Hyperthyroidism).  However, the physician noted that at the 
time of the veteran's death, the clinician who was taking 
care of the veteran considered that the veteran's 
hyperthyroidism was in remission, and that the veteran's 
hypertension was not related to his the hyperthyroidism.    
In both opinions, the physician stated that he could not find 
any evidence to suggest that the veteran's death was in any 
way related to the previous diagnosis of hyperthyroidism.  In 
the second, March 2006 opinion, the VA physician plainly 
stated that the veteran's hyperthyroidism is not shown to 
have substantially or materially contributed to the veteran's 
death; in that opinion, the VA physician specifically 
addressed the April 2004 private medical opinion, and 
rightfully characterized that opinion as merely speculative.  

The Board finds that, in this case, the VA opinions are more 
definitive, and more clearly based on a comprehensive review 
of the entire record, to include the April 2004 private 
medical opinion.  As such, in this case, the opinions of the 
VA physician are, collectively, entitled to greater probative 
weight.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  
Thus, the Board finds that the most persuasive medical 
opinion on the question of a medical nexus between the 
veteran's service-connected thyroid condition and his death 
weighs against the claim.   

In addition to the medical evidence, the Board has considered 
the appellant's own assertions advanced in connection with 
the claim.  The Board does not doubt the sincerity of the her 
beliefs that the veteran's death is medically related to his 
military service.  However, as noted above, the claim on 
appeal turns on medical matters, and, as a lay person without 
appropriate medical training and expertise, the appellant 
simply is not competent to render a probative (i.e., 
persuasive) opinion on such a matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  For these reasons, 
the appellant's own assertions as to the cause of the 
veteran's death has no probative value.

Therefore, based on careful review of the evidence, the Board 
concludes that service connection for cause of death must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in this 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

As new and material evidence to reopen the claim for service 
connection for the cause of the veteran's death has been 
received, to this extent, the appeal is granted.

Service connection for cause of the veteran's death is 
denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


